I believe that the trial court erred in denying appellees' motions for attorney fees without a hearing. Even though it was the trial court itself that initiated the dismissal of the matter, I believe appellees are entitled to present evidence as to the necessity and reasonableness of any expenses incurred in the defense of the action. As to the cross-appeal, I would remand the question of fees for hearing and, thus, I dissent.
I concur with the majority's ruling affirming dismissal of the complaint pursuant to R.C. 3.09. *Page 343